         Case 1:19-cr-00064-GHW Document 22 Filed 03/31/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     March 31, 2019

BY ECF

The Honorable Gregory H. Woods
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

           Re:     United States v. Natalie Mayflower Sours Edwards,
                   19 Cr. 64 (GHW)

Dear Judge Woods:

        On behalf of both parties in the above-captioned matter, the Government respectfully
writes to request that (a) the status conference, scheduled for this Tuesday, April 2, 2019, at 4:00
p.m., be adjourned for approximately one month, to a date and time convenient for the Court, and
(b) time be excluded under the Speedy Trial Act between April 2 and the next conference date to
permit additional time for the Government to prepare and produce discovery, the defendant to
review discovery and contemplate potential motions, and the parties to discuss a potential
disposition of this matter.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                          By: s/ Daniel C. Richenthal
                                             Kimberly J. Ravener
                                             Daniel C. Richenthal
                                             Assistant United States Attorneys
                                             (212) 637-2358/2109

cc:    (by ECF)

       Counsel of Record
